Citation Nr: 0314757	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  96-31 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for 
intertrochanteric right hip fracture, currently evaluated as 
20 percent disabling.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1941, from September 1942 to December 1945, and from 
January 1951 to July 1952.  He also performed periods of 
service in the National Guard.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a 
February 1999 decision, the Board denied entitlement to an 
increased evaluation for intertrochanteric right hip fracture 
residuals.  The veteran appealed the denial of this claim to 
the United States Court of Appeal for Veterans Claims 
(Court).  In an August 1999 order, the Court, in pertinent 
part, vacated and remanded the Board's decision for further 
development.  In July 2001 the Board remanded the case for 
further development.  Thereafter, the veteran's claims files 
were transferred to the RO in New Orleans, Louisiana.  

In December 2002 and April 2003, the Board undertook 
additional development in this case pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  


REMAND

In December 2002, and again in April 2003, the Board, 
pursuant to 38 C.F.R. § 19.9(a)(2) ordered an orthopedic 
examination to assess the nature and severity of the 
veteran's service connected residuals of an intertrochanteric 
right hip fracture, currently evaluated as 20 percent under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2002), and to obtain results of earlier bilateral hip range 
of motion testing.  That examination was conducted in April 
2003.  

Notably, however, the April 2003 examination report, and a 
May 2003 addendum thereto have been submitted since the RO's 
last review of the claim without the veteran's waiver of the 
RO's initial consideration.  On May 1, 2003, the United 
States Court of Appeals for the Federal Circuit held that the 
Board may not review evidence on an initial basis without a 
waiver from the appellant.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Finally, the Board notes that the RO denied entitlement to a 
total rating in February 2003.  In April 2003, the veteran 
filed a new VA Form 21-8940, which the Board finds is a 
formal notice of disagreement.  Notably, however, the RO has 
yet to issue a statement of the case (SOC).  While the 
appellant has not submitted a timely substantive appeal as to 
that issue, the Board is obligated to remand this case under 
Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should readjudicate the claims 
of entitlement to an increased evaluation 
for residuals of an intertrochanteric 
right hip fracture, and entitlement to 
special monthly compensation based on a 
need for aid and attendance or housebound 
benefits, to include consideration of all 
evidence added to the files since the 
September 2002 supplemental statement of 
the case.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

2.  The RO must furnish the appellant and 
his representative with a statement of 
the case and provide them with an 
opportunity to submit a substantive 
appeal on the issue of entitlement to a 
TDIU.  The appellant and his 
representative are reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


